 Case 1:01-cr-00455-LMB Document 1936 Filed 04/23/20 Page 1 of 2 PageID# 120




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT*OF YIRGINiA              •
                                        Alexandria Division



UNITED STATES OF AMERICA



                                                              1: Ol-cr-455(LMB)
ZACARIAS MOUSSAOUI,
               a/k/a "Shaqil,"
               a/k/a "Abu Khalid al Sahrawi,'


                                                 ORDER


       Acting pro se. defendant Zacarias Moussaoui("Moussaoui" or "defendant") has filed two

pleadings. In the first pleading, received on April 6,2020, Moussaoui expresses his

dissatisfaction with how the Bureau ofPrisons("BOP")is administering the Special

Administrative Measures(SAM)which apply to him. In particular, he complains that the SAM

is interfering with his ability to communicate with potential counsel who he wants to represent

him in an effort to vacate his guilty pleai

       In the second pleading, received on April 21,2020, defendant alleges being the subject of

a death threat by a terrorist who wants to prevent him from "testifying for the 911 victims and

the 911 trial in Gitmo," and repeats his request for this Court to modify his SAM to enable him

to receive communications from the ACLU and attorneys who he is trying to interest in assisting

him with his effort to vacate his guilty plea.

       This Court does not have control over how the BOP manages this defendant's

incarceration. Although a SAM was imposed on the defendant while he was in custody in this
Case 1:01-cr-00455-LMB Document 1936 Filed 04/23/20 Page 2 of 2 PageID# 121
